Citation Nr: 0637504	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina

THE ISSUE

Entitlement to service connection for disability involving 
the eyes.   

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1957 to April 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In December 2005, the veteran appeared at a hearing before 
the undersigned. A transcript of that hearing is of record. 


FINDINGS OF FACT

1. A disability involving the eyes was not demonstrated 
during service or for many years subsequent to service and 
the currently diagnosed dry eye syndrome and cataracts are 
unrelated to service.  

2. The congenital eye opacity and refractive error were not 
aggravated during service by a superimposed injury or 
disease.  


CONCLUSION OF LAW

A disability involving the eyes was not incurred in service 
and a congenital defect and refractive error were not 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(c) (2006).  


        

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also since the issuance of the Court's Order, the VCAA notice 
requirements apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in March 2004.  The notice informed the 
veteran of the type of evidence needed to substantiate his 
claim of service connection, that is, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was notified that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit private medical 
records or, with his 


authorization, VA would obtain any such records on his 
behalf.  He was asked to submit evidence, which would include 
that in his possession.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.  

As for content of the VCAA notice, the letter substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination.  As there is no indication of the existence of 
additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A congenital defect and a  refractive error of the eye are 
not diseases or injuries within the meaning of the applicable 
legislation. 38 C.F.R. § 3.303(c).  

The service medical records show that on entrance examination 
defective vision, consisting of refractive error, was noted.  
During service, the veteran was prescribed eyeglasses.  On 
separation examination, the veteran was again noted to have 
defective vision, consisting of refractive error. 

After service, private medical records in 1999 document lens 
opacity in the left eye.  VA records disclose that in 
February 2004 the veteran complained of a gritty sensation in 
his eyes.  

On VA eye examination in October 2005, the veteran complained 
of dry eyes, which had been present for several years and of 
cataracts.  The pertinent findings were refractive error, 
cataracts of each eye, and lens opacity in the left eye.  The 
diagnoses were dry eye syndrome, early senile cataracts in 
each eye, and a faint congenital opacity in the left eye.  

Analysis 

The service medical records contain no complaint, finding, or 
history of dry eyes or cataracts.  After service, dry eye 
syndrome of several years' duration and cataracts were first 
documented in 2005, more than four decades after service.  As 
neither dry syndrome nor cataracts were affirmatively shown 
to have been present during, and as there is no medical 
evidence that relates either dry syndrome or cataracts to 
service, there is no factual or legal basis to relate post-
service dry eye syndrome or cataracts to service. 



As for refractive error and a congenital lens opacity, 
neither is a disability for the purpose of VA disability 
compensation, and there is no evidence of a superimposed eye 
injury or eye disease during service that made either the 
refractive error or lens opacity permanently worse, that is, 
aggravated the conditions.  

To the extent that veteran relates his current eye disability 
to service in his statements and testimony, where as here, 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence of a nexus or 
relationship between the post-service diagnosis and service 
is required to support the claim.  The veteran, as a 
layperson, is not competent to provide a medical opinion.  
Consequently his statements and testimony that associate the 
post-service eye disability to service do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board must reject the 
veteran's statements as favorable evidence linking the 
claimed disability to service.

As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability involving the eyes is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


